 1   THARPE & HOWELL, LLP
     15250 Ventura Boulevard, Ninth Floor
 2   Sherman Oaks, California 91403
     (818) 205-9955; (818) 205-9944 fax
 3
     CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
 4   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
     DIANA M. RIVERA, ESQ.; STATE BAR NO.: 222025
 5
     Attorneys for Defendant,
 6   LOWE’S HOME CENTERS, LLC
 7

 8                         UNITED STATES DISTRICT COURT
 9        EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11   CINDY FULLER,                             Case No.: 2:18-cv-01129-MCE-AC
                                               [Assigned to Hon. Morrison C. England,
12                      Plaintiff,             Courtroom 7]

13   v.                                        (Solano County Superior Court Case No.:
                                               FCS05032]
14   LOWE’S HOME CENTERS, LLC;
     and DOES 1 to 25, Inclusive,              ORDER ON NOTICE OF
15                                             VOLUNTARY DISMISSAL
                        Defendants.            PURSUANT TO FED. R. CIV. P.
16                                             41(a)(1)
17

18         In accordance with Plaintiff’s request, this action is hereby dismissed in its
19   entirety, with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1). The
20   matter having now been concluded, the Clerk of Court is directed to close the file.
21         IT IS SO ORDERED.
22   Dated: September 15, 2019
23

24

25

26
27

28
                                                -1-
30                                             ORDER
                                                           FULLER V. LOWE’S HOME CENTERS, LLC;
31                                                               CASE NO.: 2:18- CV-01129-MCE-AC
